DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 1 recites “…instructions configured to...” and its respective functional languages. 
Claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “…instructions configured to...” coupled with its respective functional languages “…access an event notification indicating that an event was detected from a first normalized signal and a second normalized signal…”, “…verify integrity of the event…”, “…simulate detection of a simulated event based on contents stored in a distributed ledger…”, “…compare the event to the simulated event…”, “…determine that simulated event verifies the event…”, and “…allocate a physical resource from among: a first responder resource, a hospital resource, a delivery service resource, a media outlet resource, a government entity resource, a social worker resource, or a disaster relief resource …” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  “…instructions configured to...” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: figure 5 disclosed on paragraphs 0133-0146  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 2-10 do invoke 35 U.S.C. 112(f) because of the same reason as claim 1 above.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 15 of U.S. Patent No. 10,599,491 B2 issued to Patton et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application in present in the 10,599,491 B2 patent.

Instant Application No. 17/787,677
U.S. Pat. No. 10,599,491 B2
Claim 1:
    An event validation system comprising: a processor; and system memory coupled to the processor and storing instructions configured to cause the processor to: 












access an event notification indicating that an event was detected from a first normalized signal and a second normalized signal; 
  verify integrity of the event, including: simulate detection of a simulated event based on contents stored in a distributed ledger, the stored contents including: the first normalized signal, a first hash value associated with the first normalized signal, the second normalized signal, a second hash value associated with the second normalized signal, and a source 
   compare the event to the simulated event; and 
  determine that simulated event verifies the event; and allocate a physical resource from among: a first responder resource, a hospital resource, a delivery service resource, a media outlet resource, a government entity resource, a social worker resource, or a disaster relief resource.  

Claim 8:
     The event validation system of claim 1, further comprising instructions configured to: create an event expiration for the event; and 


Claim 11:
    An event validation method comprising: 







  accessing an event notification indicating that an event was detected from a first normalized signal and a second normalized signal; 

    comparing the event to the simulated event; and
    determining that simulated event verifies the event; and 
   based on the integrity verification, allocating a physical resource from among: a first responder resource, 


Claim 18:
     The event validation method of claim 11, further comprising: creating an event expiration for the event; and storing the event expiration in the distributed ledger.  


    A system for validating event notifications in a distributed ledger, the system comprising: a processor; and system memory coupled to the processor and storing instructions configured to cause the processor to validate an event, including causing the processor to at least: 
   store, in the distributed ledger: a first hash value associated a first normalized signal; and a second hash value associated with a second normalized signal; and a 
access an event notification notifying an entity of an event detected from the first normalized signal and the second normalized signal; 
  verify the integrity of the event based on contents of the distributed ledger, including causing the processor to: simulate detection of a simulated event from the first hash value, the first normalized signal, the second hash value, the second normalized signal, and the source linkage; 
 



 compare the event to the simulated event; and 
  determine that simulated event verifies the event; and based on the integrity verification, allocate a physical resource selected from among: a first responder resource, a hospital resource, a delivery service resource, a media outlet resource, or a government entity resource to the event. 

Claim 6:
The system of claim 1, further comprising instructions configured to: create an event expiration for the event; and store the event expiration in the distributed ledger.



Claim 10:
    A method comprising validating an event notifications in a distributed ledger, the method comprising: storing, in a distributed ledger: a first hash value associated a first normalized signal; a second hash value associated with a second normalized signal; and a source linkage between the first hash value and the second hash value; 
  accessing an event notification notifying an entity of an event detected from the first normalized signal and the second normalized signal; 






  comparing the event to the simulated event; and 
  determining that simulated event verifies the event; and 
 based on the integrity verification, allocate an entity a physical resource selected from among: a 


Claim 15:
    The method of claim 10, further comprising: creating an event expiration for the event; and storing the event expiration in the distributed ledger. 



Claims 2-7, 9-17, 19 and 20 are rejected of the same reason as claims 8 and 18 respectively.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 and 26 of U.S. Patent No. 10,467,067 B2 issued to Patton et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application in present in the 10,467,067 B2 patent.
Instant Application No. 17/787,677
U.S. Pat. No. 10,467,067 B2
Claim 1:
    An event validation system comprising: a processor; and system memory coupled to the processor and storing instructions configured to cause the processor to: 
  access an event notification indicating that an event was detected from a first normalized signal and a second normalized signal; 
  






















   compare the event to the simulated event; and 
  determine that simulated event verifies the event; and allocate a physical resource from among: a first responder resource, a hospital resource, a delivery service 














Claim 11:


accessing an event notification indicating that an event was detected from a first normalized signal and a second normalized signal; verifying integrity of the event, including: simulating detection of a simulated event based on contents stored in a distributed ledger, the stored contents including: the first normalized signal, a first hash value associated with the first normalized signal, the second normalized signal, a second hash value associated with the second normalized signal, and a source linkage between the first hash value 

.  


   A system of verifying the integrity of event related data, the system comprising; a processor; system memory coupled to the processor and storing instructions configured to: 
  access a first normalized signal; hash an identifier associated with the first normalized signal into a first hash value; access a second normalized signal; hash an identifier associated with the second normalized signal into a second hash value; 



compare the first hash value and the second hash value; determine that the first normalized signal and the second normalized signal are from the same source based on the comparison; store a linkage between the first normalized signal and the second normalized signal in a Blockchain; access an event notification notifying an entity of the event detected from the first normalized signal and the second normalized signal; access the Blockchain containing: the first normalized signal, the second normalized signal, and the event; 







compare the event to the simulated event; and 

allocate an entity resource of the entity based the event notification and based on the integrity verification. 






Claim 20:
   The system of claim 17, wherein instructions configured to allocate an entity resource of the entity comprise instructions configured to allocate a physical resource selected from among: a first responder resource, a hospital resource, a delivery service resource, a media outlet resource, or a government entity resource.

Claim 24:

  accessing a first normalized signal; hashing an identifier associated with the first normalized signal into a first hash value; accessing a second normalized signal; hashing an identifier associated with the second normalized signal into a second hash value; comparing the first hash value and the second hash value; determining that the first normalized signal and the second normalized signal are from the same source based on the comparison; storing a linkage between the first normalized signal and the second normalized signal 


  The method of claim 24, wherein allocating an entity resource of the entity comprises allocating a physical resource selected from among: a first responder resource, a hospital resource, a delivery service resource, a media outlet resource, or a government entity resource. 
 


	Claims 2-10 and 12-20 are rejected of the same reason as claims 1 and 11 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2018/0157700 A1 to Roberts et al. and directed to a blockchain related transactions.
U.S. Pub. No. 2018/0342036 A1 to Zachary et al. and directed to a method and system using blockchains for distributing event information related to vehicle operation between a plurality of entities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194